Citation Nr: 1701749	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  04-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill-Selected Reserve, Chapter 1606, Title 10, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant served on active duty from September 1985 to December 1989; he had additional reserve service in the National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal reportedly from a September 2003 decision of the Department of Veterans Affairs (VA) Atlanta Education Center, located at the Atlanta, Georgia, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The December 2003 statement of the case and other documentation from the RO indicate that the decision on appeal was issued in September 2003.  A copy of that decision does not appear to be contained in the record available for review.  The Appellant's notice of disagreement (NOD) refers to the September 2003 RO letter notifying the Appellant of the denial.  While the SOC indicates that the Appellant  was not eligible for education benefits based on Department of Defense (DoD) records, it is not clear as to what specific records were reviewed that led to its conclusion.  A copy of that decision is needed to determine the RO reasons and bases for the denial, as well as the evidence that was reviewed to make this determination.   

In the Appeal to Board of Veterans Appeals (VA Form 9) received in December 2003, the Appellant  checked the applicable box on this form indicating that he did not want a Board hearing.  However, in the statement portion of the VA-9, the Appellant indicates that he wants a hearing at the local office, if denied.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate a copy of the September 7, 2003 decision that denied education benefits with the claim-file. 

2.  The RO must schedule the Appellant for the requested hearing before RO personnel.  The Appellant and his representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claim-file.  If the Appellant no longer desires a hearing he should so indicate in writing to the RO.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





